TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00540-CR



                             Rockelle LaShawn Parker, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 62845, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Rockelle LaShawn Parker pleaded guilty to the offense of possession

of cocaine with intent to deliver and was sentenced to ten years’ imprisonment. However, the

district court suspended imposition of the sentence and placed Parker on community supervision for

ten years. Subsequently, the State filed a motion to revoke, alleging that Parker had violated the

terms and conditions of her community supervision by committing the offense of robbery and

by failing to pay various community-supervision fees. Parker pleaded true to the allegations that

she had failed to pay the fees but not true to the allegation that she had committed robbery. After

hearing evidence, the district court found that the allegations were true, revoked Parker’s community

supervision, and sentenced her to eight years’ imprisonment. This appeal followed.

               In a single point of error, Parker argues that the judgment revoking her community

supervision should be modified to reflect that she pleaded not true to the allegation that she had
committed the offense of robbery. In its brief, the State concedes error. This Court has the authority

to modify incorrect judgments when the necessary information is available to do so. See Tex. R.

App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993); French v. State,

830 S.W.2d 607, 609 (Tex. Crim. App. 1992). Accordingly, we sustain Parker’s sole point of error.

We modify the judgment to reflect that she pleaded not true to paragraph A of the motion to revoke

and true to paragraphs B, C, and D of the motion to revoke. As modified, the judgment revoking

community supervision is affirmed.




                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Modified and, as Modified, Affirmed

Filed: June 7, 2013

Do Not Publish




                                                  2